UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 Deutsche Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2014 ITEM 1. REPORT TO STOCKHOLDERS November 30, 2014 Annual Report to Shareholders Deutsche Small Cap Value Fund (formerly DWS Small Cap Value Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 26 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 39 Tax Information 40 Advisory Agreement Board Considerations and Fee Evaluation 45 Board Members and Officers 50 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market or region of the world will generally be more volatile than a fund that invests more broadly. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 10 for more complete performance information. Deutsche Small Cap Value Fund returned -0.31% during the 12-month period ended November 30, 2014. The fund’s benchmark, the Russell 2000® Value Index, returned 3.36%. Investment Process In choosing stocks, we focus on individual security selection rather than industry selection. We use an active process that combines financial analysis with company visits to evaluate management and strategies. Company research lies at the heart of the investment process. We emphasize individual selection of stocks across all economic sectors, focusing on companies that we believe have strong management, identifiable catalysts (e.g., acquisitions or new products) and valuations that offer an attractive risk/reward trade-off. We utilize multiple sources for idea generation, as we believe quantitative screens by themselves are not robust enough to consistently source attractive investment ideas. At first glance, the environment of the past year would appear to be positive for small-cap stocks. The domestic economy continued to expand, the U.S. dollar strengthened and small companies — as a group demonstrated improving earnings and strengthening balance sheets. Despite these supportive factors, the past year in fact proved to be quite challenging for small-cap-value stocks. The primary reason for this relative weakness was the increase in investors’ risk-aversion during the second half of the period, which stemmed from adverse geopolitical headlines, slowing growth overseas and concerns that the U.S. Federal Reserve Board (the Fed) may begin raising interest rates sooner than anticipated. Another challenge was valuation: the small-cap sector had performed so well for so long that valuations had moved well above historical averages by the middle part of the year. Although a late rally enabled the fund’s benchmark to finish with a gain, small-cap stocks closed the annual period with a return well below that to which investors have become accustomed in recent years. "We employ a bottom-up, research-driven approach with a focus on higher-quality, undervalued companies." Performance Attribution We employ a bottom-up, research-driven approach with a focus on higher-quality, undervalued companies. While this approach has worked well over time, it didn’t translate to outperformance during the past year. One of the most important factors in the fund’s underperformance relative to the benchmark was its underweight position in real estate investment trusts (REITs) and utilities, both of which have above-average sensitivity to interest rates. Bond yields fell during the course of the year, which helped both of these sectors to deliver robust, market-beating performance. The fund was unable to participate in these gains, since it holds only one REIT and it averaged a position in utilities that was about five percentage points below that of the benchmark. The rationale for these underweights was that we didn’t see a compelling opportunity in either sector given their underlying valuations. Believing the disparity between above-average valuations and below-average growth is even more pronounced following the sectors’ outperformance of the past year, we retained the underweight positions at the close of the period. Stock selection also played a role in the fund’s underperformance. Blucora, Inc.,* which owns a variety of Web properties, was our largest detractor. The company failed to meet revenue expectations, and we chose to exit the position. The fund’s performance was also hurt by the underperformance of select holdings in industrials, where Harsco Corp. and The Brink's Co. both lost ground, and in energy, where TETRA Technologies; Inc. and Goodrich Petroleum Corp. were hit by the sharp decline in the price of oil. Outside of these sectors, Employers Holdings, Inc. and Pier 1 Imports, Inc. both stood out as being notable detractors from performance. * Not held in the portfolio as of November 30, 2014. On the plus side, the fund held a number of individual stocks that performed very well during the period. AerCap Holdings NV,* an aircraft leasing company, was the top contributor to our 12-month results. The company announced its intention to acquire International Lease Finance Corp. from AIG, Inc. which vaulted it to one of the leading players in its industry. Verint Systems, Inc., a software company that operates in fast-growing markets — including workforce optimization, big data, and cyber-security — was the largest individual contributor to performance. Verint has made intelligent acquisitions and has a substantial and fast-growing addressable market, and it represented the fund’s largest holding at the close of the period. The fund’s performance in the technology sector was also boosted by the strong gain in Sapient Corp., which was bid for by the French advertising group Publicis, and Zebra Technologies Corp., whose strong core business enabled the stock to rebound from earlier concerns about an acquisition. In health care, our performance benefited from a position in the hospital operator HealthSouth Corp. The stock was able to buck the broader market downtrend on the strength of positive results and upward revisions to analysts’ earnings estimates. * Not held in the portfolio as of November 30, 2014. Outlook and Positioning In terms of its sector positioning, the fund holds the largest overweights in the industrials and information technology sectors, and its largest underweights are in financials and utilities. These weightings aren’t top-down sector calls, but rather a residual effect of our bottom-up stock selection process. We made only gradual changes to the fund’s positioning during the past year, which reflects our stock-by-stock approach to managing the portfolio. Ten Largest Equity Holdings at November 30, 2014 (26.4% of Net Assets) 1. Verint Systems, Inc. Provider of voice analysis software 4.3% 2. HealthSouth Corp. Provides outpatient surgery 3.7% 3. Belden, Inc. Manufactures high-speed electric cables 3.0% 4. CNO Financial Group, Inc. Provides insurance products and services 2.5% 5. Harsco Corp. An industrial services and engineered products company 2.3% 6. Materion Corp. Produces and supplies high-performance engineered materials 2.3% 7. Zebra Technologies Corp. Manufactures and distributes a broad line of direct thermal and thermal transfer bar code label and receipt printers 2.2% 8. CST Brands, Inc. Retails motor fuels and convenience merchandise 2.2% 9. Rogers Corp. Manufactures and markets specialty materials and components for applications in the communications, computer, imaging, consumer and transportation markets 2.0% 10. ITT Corp. Diversified manufacturer of engineered components and customized technology solutions for industrial end markets 1.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 11. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 50 for contact information. Small caps experienced higher volatility and weaker performance late in the second half of the period, but we view this as an opportunity rather than a challenge. Small-cap stocks have become cheaper in a short period of time, which has brought their valuations more closely in line with those of large caps. While this isn’t necessarily a catalyst for outperformance, reasonable relative valuations have been a prerequisite for strength in small-cap stocks over time. Choppier market conditions also indicate a potential shift away from the environment of recent years, during which the "rising tide" of broader-market gains blurred the lines of performance between higher- and lower-quality stocks. Now, we believe active management and an emphasis on fundamentals will become essential for identifying the true values in the small-cap space. We welcome this shift, as it provides greater latitude for us to add value through fundamental research and individual stock selection. Portfolio Manager Richard Glass, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2013 with 22 years of industry experience. Previously, he was lead portfolio manager and Managing Partner of Lockwell Investments, LLC, managing US Small Cap Value and US Small Mid Cap Value strategies. Prior to founding Lockwell in August of 2010, he was a Managing Director and portfolio manager for small- and mid-cap value strategies at Morgan Stanley Investment Management from November 2002 to July 2010. Before joining Morgan Stanley, he held positions with Neuberger Berman and with Wood, Struthers and Winthrop. — BS in Economics, University of Pennsylvania. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 2000 Value Index is an unmanaged index measuring the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Real estate investment trusts (REITs) own and often operate income-producing commercial real estate, including office and apartment buildings, hospitals, shopping centers, hotels, storage facilities and other commercial properties. Performance Summary November 30, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge –0.31% 11.39% 7.81% Adjusted for the Maximum Sales Charge (max 5.75% load) –6.04% 10.08% 7.18% Russell 2000® Value Index† 3.36% 15.31% 6.85% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge –1.20% 10.47% 6.90% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.79% 10.36% 6.90% Russell 2000® Value Index† 3.36% 15.31% 6.85% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge –1.06% 10.59% 7.02% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –1.06% 10.59% 7.02% Russell 2000® Value Index† 3.36% 15.31% 6.85% Class S 1-Year 5-Year Life of Class* Average Annual Total Returns as of 11/30/14 No Sales Charges –0.05% 11.60% 7.87% Russell 2000® Value Index† 3.36% 15.31% 6.99% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 No Sales Charges 0.03% 11.84% 8.23% Russell 2000® Value Index† 3.36% 15.31% 6.85% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 1, 2014 are 1.22%, 2.09%, 1.96%, 1.09% and 0.84% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on February 28, 2005. The performance shown for the index is for the time period of February 28, 2005 through November 30, 2014, which is based on the performance period of the life of Class S. † The Russell 2000 Value Index is an unmanaged index measuring the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Class A Class B Class C Class S Institutional Class Net Asset Value 11/30/14 $ 11/30/13 $ Distribution Information as of 11/30/14 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of November 30, 2014 Shares Value ($) Common Stocks 98.0% Consumer Discretionary 9.5% Auto Components 1.4% Tenneco, Inc.* Diversified Consumer Services 1.4% Ascent Capital Group, Inc. "A"* Hotels, Restaurants & Leisure 3.0% Denny's Corp.* Popeyes Louisiana Kitchen, Inc.* Specialty Retail 3.7% CST Brands, Inc. Genesco, Inc.* Pier 1 Imports, Inc. Consumer Staples 1.7% Food Products Ingredion, Inc. Snyder's-Lance, Inc. Energy 2.2% Energy Equipment & Services 1.8% Superior Energy Services, Inc. TETRA Technologies, Inc.* Oil, Gas & Consumable Fuels 0.4% Goodrich Petroleum Corp.* Financials 21.5% Banks 9.3% Capital Bank Financial Corp. "A"* Eagle Bancorp., Inc.* Great Western Bancorp., Inc.* MB Financial, Inc. OFG Bancorp. State Bank Financial Corp. Sterling Bancorp. Talmer Bancorp., Inc. "A" Capital Markets 1.0% Safeguard Scientifics, Inc.* Insurance 7.5% Argo Group International Holdings Ltd. CNO Financial Group, Inc. Employers Holdings, Inc. Platinum Underwriters Holdings Ltd. ProAssurance Corp. Real Estate Investment Trusts 0.9% Pebblebrook Hotel Trust (REIT) Thrifts & Mortgage Finance 2.8% Capitol Federal Financial, Inc. Walker & Dunlop, Inc.* Health Care 7.0% Health Care Equipment & Supplies 1.1% Invacare Corp. Health Care Providers & Services 4.6% HealthSouth Corp. U.S. Physical Therapy, Inc. Health Care Technology 1.3% MedAssets, Inc.* Industrials 26.3% Aerospace & Defense 2.5% Curtiss-Wright Corp. HEICO Corp. "A" Air Freight & Logistics 2.7% Forward Air Corp. Hub Group, Inc. "A"* Building Products 1.8% Quanex Building Products Corp. Commercial Services & Supplies 5.9% Covanta Holding Corp. G&K Services, Inc. "A" SP Plus Corp.* The Brink's Co. United Stationers, Inc. Construction & Engineering 1.3% MYR Group, Inc.* Electrical Equipment 1.0% Powell Industries, Inc. Machinery 7.5% Harsco Corp. Hillenbrand, Inc. ITT Corp. Lydall, Inc.* NN, Inc. Professional Services 2.0% FTI Consulting, Inc.* ICF International, Inc.* Road & Rail 1.6% Celadon Group, Inc. Information Technology 23.0% Communications Equipment 0.9% Plantronics, Inc. Electronic Equipment, Instruments & Components 11.5% Belden, Inc. CTS Corp. Electro Scientific Industries, Inc. GSI Group, Inc.* Rogers Corp.* ScanSource, Inc.* Zebra Technologies Corp. "A"* IT Services 5.3% Convergys Corp. DST Systems, Inc. NeuStar, Inc. "A"* Sapient Corp.* Software 5.3% ACI Worldwide, Inc.* Verint Systems, Inc.* Materials 6.7% Chemicals 4.4% A. Schulman, Inc. H.B. Fuller Co. Minerals Technologies, Inc. Metals & Mining 2.3% Materion Corp. Utilities 0.1% Electric Utilities 0.0% ALLETE, Inc. Multi-Utilities 0.1% NorthWestern Corp. Total Common Stocks (Cost $893,501,890) Cash Equivalents 2.4% Central Cash Management Fund, 0.06% (a) (Cost $24,859,551) % of Net Assets Value ($) Total Investment Portfolio (Cost $918,361,441)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $920,064,341. At November 30, 2014, net unrealized appreciation for all securities based on tax cost was $109,352,245. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $179,592,398 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $70,240,153. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (b) $ $
